 
Exhibit 10.2
 
AFFIRMATION OF GUARANTY
 
This AFFIRMATION OF GUARANTEE is made as of October 30, 2018 (“Affirmation”), by
the undersigned guarantor (“Guarantor”) for the benefit of AVIDBANK (“Bank”).
 
RECITALS
 
LightPath Technologies, Inc. and ISP Optics Corporation (together, “Borrower”)
and Bank are parties to that certain Second Amended and Restated Loan and
Security Agreement dated as of December 21, 2016 and as amended from time to
time (the “Agreement”). In connection therewith, Guarantor executed for the
benefit of Bank an Unconditional Guaranty dated as of September 30, 2013 (the
“Guarantee”). Borrower and Bank propose to enter into an amendment of the
Agreement on or around date hereof (the “Amendment”), provided that Guarantor
consents to the Amendment and agrees that the Guarantee will remain effective.
 
AGREEMENT
 
NOW, THEREFORE, Guarantor agrees as follows:
 
1. Guarantor consents to the execution, delivery and performance by Borrower of
the Amendment and the documents and instruments executed in connection
therewith.
 
2. Guarantor confirms that, as of the date hereof, Guarantor has no defenses
against its obligations under the Guarantee.
 
3. The Guarantee is and shall remain in full force and effect with respect to
Borrower’s Obligations and otherwise and hereby is ratified and confirmed in all
respects.
 
4. Unless otherwise defined, all capitalized terms in this Affirmation shall be
as defined in the Guarantee.
 
5. In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original hereof.
 
[signature page follows]
 
 
1

 
IN WITNESS WHEREOF, the undersigned has executed this Affirmation of Guaranty as
of the first date above written.
 
GUARANTOR:
 
GELTECH, INC.
 
By: /s/ J. James Gaynor
 
Name: J. James Gaynor
 
Title: President & Chief Executive Officer
 
 
 
2
